Case 1:17-cv-03936-TWP-MPB Document 169 Filed 05/11/20 Page 1 of 3 PageID #: 1848




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  COMMON CAUSE INDIANA,                            )
                                                   )
                              Plaintiff,           )
                                                   )
                           v.                      )           No. 1:17-cv-03936-TWP-MPB
                                                   )
  CONNIE LAWSON in her official capacity as        )
  Secretary of State of Indiana,                   )
  J. BRADLEY KING in his official capacity as Co- )
  Director of the Indiana Election Division,       )
  ANGELA NUSSMEYER in her official capacity )
  as Co-Director of the Indiana Election Division, )
                                                   )
                              Defendants.          )
                                                   )

                                      SCHEDULING ORDER

         The stay in this matter is now lifted. A final pretrial conference is set on February 17, 2021

  at 3:00 p.m. in Room 330, and bench trial set to commence on March 15, 2021 at 9:00 a.m. in

  Courtroom 344, Birch Bayh Federal Building and United States Courthouse, 46 East Ohio Street,

  Indianapolis, Indiana. The final pretrial conference is for attorneys only. At the final pretrial

  conference, Counsel shall be prepared to discuss the status of the action, including all matters

  requiring completion prior to trial. Counsel shall review the Court’s Courtroom Procedures and

  Trial Practice.

         IT IS SO ORDERED.

         Date:      5/11/2020
Case 1:17-cv-03936-TWP-MPB Document 169 Filed 05/11/20 Page 2 of 3 PageID #: 1849




  Distribution:

  Chiraag Bains
  DEMOS
  cbains@demos.org

  Adriel I. Cepeda Derieux
  AMERICAN CIVIL LIBERTIES UNION FOUNDATION, INC.
  acepedaderieux@aclu.org

  Jefferson S. Garn
  INDIANA ATTORNEY GENERAL
  Jefferson.Garn@atg.in.gov

  Todd I. Glass
  FINE & HATFIELD
  tig@fine-hatfield.com

  John Henry Goth
  FINE & HATFIELD
  JHG@fine-hatfield.com

  William R. Groth
  MACEY SWANSON LLP
  wgroth@fdgtlaborlaw.com

  Dale E. Ho
  AMERICAN CIVIL LIBERTIES UNION FOUNDATION, INC.
  dale.ho@aclu.org

  Matthew Jedreski
  DAVIS WRIGHT TREMAINE LLP
  mjedreski@dwt.com

  Kate Kennedy
  DAVIS WRIGHT TREMAINE LLP
  katekennedy@dwt.com

  Sophia Lin Lakin
  AMERICAN CIVIL LIBERTIES UNION FOUNDATION, INC.
  slakin@aclu.org

  Rebecca L. McClain
  INDIANA ATTORNEY GENERAL
  rebecca.mcclain@atg.in.gov
Case 1:17-cv-03936-TWP-MPB Document 169 Filed 05/11/20 Page 3 of 3 PageID #: 1850




  Diana Lynn Moers
  INDIANA ATTORNEY GENERAL
  diana.moers@atg.in.gov

  Stuart C. Naifeh
  DEMOS
  snaifeh@demos.org

  Stevie Pactor
  ACLU OF INDIANA
  spactor@aclu-in.org

  Kaylan L Phillips
  PUBLIC INTEREST LEGAL FOUNDATION
  kphillips@publicinterestlegal.org

  Aleksandrina Penkova Pratt
  INDIANA ATTORNEY GENERAL
  aleksandrina.pratt@atg.in.gov

  Gavin Minor Rose
  ACLU OF INDIANA
  grose@aclu-in.org

  Christine A. Roussell
  DAVIS WRIGHT TREMAINE LLP
  christianeroussell@dwt.com

  Kathryn Sadasivan
  DEMOS
  ksadasivan@demos.org

  Kelly Suzanne Thompson
  INDIANA ATTORNEY GENERAL
  kelly.thompson@atg.in.gov

  Grace Katherine Thompson
  DAVIS WRIGHT TREMAINE LLP
  gracethompson@dwt.com

  L. Danielle Toaltoan
  DAVIS WRIGHT TREMAINE LLP
  danielletoaltoan@dwt.com
